Citation Nr: 0631089	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  06-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel






INTRODUCTION

The veteran had active service from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2006.  In September 2006, the Board granted a 
motion to advance this case on the docket.  38 C.F.R. 
§ 20.900(c) (2006).  

In the February 2006 rating decision, the RO reopened a 
previously denied claim for service connection for hearing 
loss, and denied the claim on the merits.  In general, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial).  In this case, however, in connection 
with the current claim, the RO was able to obtain the 
veteran's service medical records, which had not been 
available in 1990.  Under 38 C.F.R. § 3.156(b), the receipt 
of the service medical records from the service department 
necessitates reconsideration of the prior claim by the RO. 


FINDINGS OF FACT

1.  Hearing loss was not shown in service, and hearing loss 
shown after service was not related to any inservice events, 
including claimed noise exposure.  

2.  Tinnitus was first shown after service, and is not due to 
any in-service events, including claimed noise exposure.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran contends that he has hearing loss and tinnitus 
which were caused by noise exposure during service.  He 
contends that although he had a severe ear infection in the 
left ear as a child, resulting in some decreased hearing in 
that ear, during service, he had additional hearing loss, in 
both ears, as well as tinnitus.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

The veteran's examination for entrance onto active duty in 
January 1952 disclosed a history of a running ear on the left 
five years earlier.  On examination, the ears were normal, 
and a whispered voice test was 15/15 bilaterally.  No 
pertinent complaints were noted during service, and on the 
separation examination in April 1954, no pertinent complaints 
or abnormal findings were noted.  The veteran's hearing to 
whispered and spoken voice tests was noted to be 15/15 
bilaterally.  

On a service department examination conducted for the 
reserves four years later, in July 1958, the veteran stated 
that he could not hear in his left ear.  On examination, the 
veteran could not hear a watch tick in the left ear, and he 
was noted to have markedly diminished hearing in the left 
ear.  

After that examination, there is no contemporaneous evidence 
of the status of the veteran's hearing until an October 1989 
VA outpatient treatment note, which reported that the veteran 
had a history of hearing loss for 40 years, which was getting 
worse.  He had a history of mastoid surgery on the left.  He 
was referred for an audiology examination, at which time he 
reported decreased hearing bilaterally for many years, but 
said he had had no hearing in his left ear since childhood, 
following a severe mastoid infection at the age of 10 or 12.  
He had a history of noise exposure, as well as intermittent 
tinnitus.  On examination, he had no usable hearing on the 
left, and moderate high-frequency sensorineural hearing loss 
on the right.  

In a statement dated in February 1990, the veteran's older 
brother described a severe ear infection that the veteran had 
suffered in 1941, which had required multiple treatments for 
relief, but which resulted in a partial hearing loss in that 
ear.  Later, in the miliary, he lost almost all of the 
remaining hearing in the left ear.  

In an October 2005 statement, the veteran said that he had 
been a leather and textile specialist in the Marine Corps.  
He said he was exposed to many noises, and worked mostly in 
the shoe factory, with exposure to machinery, which caused 
substantial hearing loss in both ears.  

On a VA examination in November 2005, the veteran reported a 
history of tinnitus and nose exposure, and a history of a 
dead left ear since military service.  He had mild to severe 
hearing loss in the right ear and profound hearing loss in 
the left ear.  It was also noted that he had cognitive 
impairment.    

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003).  Although statements dated in 1989, 1990, and 2005 
indicate that the veteran had partial or total loss of 
hearing in the left ear prior to service, there were normal 
findings on both the entrance and separation examinations.  
Moreover, on his entrance examination history, although the 
veteran stated he had had "running ears" prior to service, 
he did not report any accompanying hearing loss.  
Particularly in view of these contemporaneous findings, the 
presumption of soundness has not been rebutted by the lay 
statements and histories provided decades after service.  See 
Miller v. West, 11 Vet. App. 345 (1998).  Thus, the Board 
will proceed to a determination as to whether the 
preponderance of the evidence shows that the current 
disability was incurred in service.  See Wagner v. Principi, 
370 F. 3d 1089 (Fed.Cir.2004).

As noted above, the veteran's hearing was reported to be 
normal on whispered voice testing both on entrance and 
separation from active duty.  The service medical records do 
not show that the veteran complained of decreased hearing 
during active duty.  In contrast, on the examination for the 
reserves conducted four years later, in July 1958, the 
veteran had markedly diminished hearing in the left ear.  

After that examination, there is no contemporaneous evidence 
of the status of the veteran's hearing until an October 1989 
VA outpatient treatment note, which reported that the veteran 
had a history of hearing loss for 40 years, which was getting 
worse.  The records dated in 1989, 1990, and 2005 contain 
conflicting histories as to whether the veteran's left ear 
hearing loss was of service onset.  

A layman, such as the veteran, is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layman, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Thus, the veteran is competent to report a subjective 
decrease in hearing, but not whether a hearing loss 
disability, as defined in 38 C.F.R. § 3.385, is present.  
With respect to his left ear, he is also competent to report 
that he has virtually no hearing.  In this case, however, of 
more importance is the lack of a consistent history 
attributing the hearing loss to service.  In October 1989, he 
said he had had no hearing in the left ear since childhood, 
while in February 1990, his brother stated that the loss of 
hearing in childhood was only partial.  In an October 2005 
statement, the veteran said that he had mostly worked in a 
shoe factory during service, with exposure to machinery, 
which caused substantial hearing loss in both ears.  On a VA 
examination in November 2005, the veteran reported a history 
of tinnitus and nose exposure, and a history of a dead left 
ear since military service.  

In addition to a lack of consistency, all of these statements 
were made many years after service, which lessens the 
probative value of the statements.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Unfortunately, the 
veteran, who lives in a nursing home, also has cognitive 
deficits, which further weakens the probative value of his 
recollections.  In any event, the 2005 statements are 
contradicted by the veteran's own October 1989 history, as 
well as the far more probative service medical records.  The 
1958 examination, which does not attribute the hearing loss 
to service, is also evidence which is not in the veteran's 
favor.  In view of these factors, the evidence establishes 
that hearing loss was not of service onset.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Although the veteran clearly has current evidence of hearing 
loss for VA purposes, there is no medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes, nor is there 
credible evidence of acoustic trauma or noise exposure during 
service.  In this regard, while the veteran stated, in 2005, 
that he worked in a "shoe factory" in service, the service 
department evidence indicates that he worked in shoe repair.  
After service, however, he did work in a shoe factory for 
approximately 45 years.  Thus, as the source of the veteran's 
noise exposure, the noise of the shoe factory cannot be 
pinpointed to service.  

In short, the evidence does not show hearing loss during 
service.  Although he had an infection prior to service in 
the left ear, hearing loss was not shown until four years 
after service, in 1958, at which time he had markedly 
diminished hearing.  By the time of the 1989 VA audiology 
examination, he also had hearing loss in the right ear, as 
well as tinnitus.  However, there is no basis to relate the 
onset to service, as the only significant noise exposure 
specifically noted was shown to have been present primarily 
(if not solely) after service.  

The same analysis applies to the tinnitus claim.  The service 
medical records show no complaints of tinnitus.  Although 
shown in 1989, there is no medical evidence relating this to 
in-service disease or injury, to include the claimed noise 
exposure.

As the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and 
tinnitus, the benefit-of-the-doubt does not apply, and the 
claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In November 2005, prior to the initial adjudication of his 
claims, the veteran was sent a letter, advising him of the 
information necessary to substantiate his service connection 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  While this letter also indicated that the 
veteran had to submit new and material evidence, the letter 
also contained detailed information as to the specific types 
of evidence which would be useful, and the brief discussion 
of new and material evidence highlighted the fact that 
evidence of the disability since service was lacking-
information also relevant to the claim on the merits.  That 
is, the letter also told him what information and evidence 
was needed to establish a claim for service connection in 
general.  While this letter did not provide evidence as to 
effective dates or ratings, since there is no additional 
benefit granted in this decision to be assigned an effective 
date, any failure to provide notice as to these matters is 
harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA treatment records have been obtained.  In this 
regard, the evidence indicates that the veteran was first 
seen for hearing loss at the VA in October 1989, and later 
records which would continue to show the presence of a 
hearing loss disability and tinnitus are not relevant to the 
missing elements in this case, i.e., service incurrence and 
nexus.  In a statement received in February 1990, the 
veteran's wife said that the two doctors that treated the 
veteran since service were deceased, and their medical 
records were not available.  Again, in November 2005, the 
veteran said that he had no additional relevant medical 
evidence to submit.  A VA nexus examination is not warranted 
because, as discussed above, there is no credible evidence 
establishing that an event, injury, or disease occurred in 
service or during an applicable presumptive period for which 
the claimant qualifies, or a credible indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability.  See, e.g., See 
McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 
2006).  Moreover, in view of the inconsistent histories of 
record, and the absence of any hearing loss noted in the 
service medical records while the veteran was on active duty, 
there is no reasonable possibility than an examination would 
be able to establish past events, i.e., that the veteran had 
significant noise exposure during service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, and there is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant at every stage of this case, 
and he is not prejudiced by the Board's decision on the 
merits.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


